Citation Nr: 1519894	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee, status post meniscectomy with instability.

2.  Entitlement to a rating higher than 10 percent for right knee traumatic osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the above-listed claims.  The matter has since been transferred to the RO in Jackson, Mississippi.

The Board notes that the Veteran was denied increased ratings for his right knee conditions in a March 2009 rating decision.  He then filed the current claim in April 2009.  Generally, any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a notice of disagreement (NOD), and special wording not required.  VA is liberal in determining what constitutes a NOD.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  However, while a liberal standard is applied in determining whether a communication constitutes a NOD, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  The Veteran's April 2009 claim only expresses a desire for an increased rating.  It does not reference or express disagreement with the March 2009 rating decision denying the claims, and does not express a desire for appellate review.  Therefore, the April 2009 claim is not a NOD with the March 2009 rating decision.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board in January 2015, but failed to appear.  Neither he nor his representative have addressed the Veteran's failure to appear, nor indicated that the Veteran wants to reschedule this hearing.

Additional evidence and argument has been received since the RO last adjudicated the claim in June 2013.  However, the Veteran filed his substantive appeal in this case in August 2013. Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

A portion of the Veteran's file is contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 25, 2010, the Veteran had no more than slight instability in the right knee; from that date, the Veteran had severe instability.

2.  The right knee manifested full extension throughout the appeal period, and functional loss associated with limitation of flexion was not limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2010, the criteria for a rating higher than 10 percent for right knee, status post meniscectomy with instability, have not been met.  From that date, the criteria for a 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a rating higher than 10 percent for right knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's knee conditions.  Notably, the most recent examination did not specifically address the question of flare-ups associated with the Veteran's knee disability.  However, the examiner otherwise commented on range of motion of the knee, including the onset of pain and the impact of repetitive testing.  Moreover, prior examiners stated that they could only speculate as to additional limitations during flare-ups, as the Veteran reported flare-ups during weather changes or overnight.  The Board finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

"Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Instability

The Veteran is currently assigned a 10 percent rating under Diagnostic Code (DC) 5259-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation and lateral instability.  A 10 percent rating is assigned if there is "slight" disability, a 20 percent rating if "moderate," and a 30 percent rating if "severe."  Id.  These descriptive words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

Private records dated April 2009 reflect a normal gait with no instability.  VA records dated June 2009 also reflect no instability in the right knee.

During a July 2009 VA examination, the Veteran reported constant aching.  He was independent with self-care skills, but needed assistance to stand after sitting for more than 90 minutes.  On examination, there was slight medial laxity with stress testing.

VA records dated September 2009 show the Veteran was prescribed a scooter for impaired ambulation resulting from his bilateral knee disabilities, as well as his back and cerebrovascular accident.  These records reflect that the Veteran had multiple falls resulting from his knee and back conditions, and his stroke.

In SSA records dated May 2010, the Veteran reported that he could walk 10 to 20 feet at a slow pace, and could climb 5 or 6 steps.  He could not walk rapidly.

During an October 2010 VA examination, the Veteran reported that his knee felt unstable without a brace, and was not strong "side to side."  He reported falls resulting from this instability.  He reported that pain was present 90 percent of the time, and that prolonged sitting or walking resulted in increased pain.  He reported that the knee gave way if he walked too fast.  He used a cane for ambulation.  On examination, there was normal stability of the knee, though the examiner stated that this could be attributed to the Veteran's increased muscle tone.  The examiner also reported that the Veteran's knee disability was "severe."

An additional VA examination was conducted in May 2013.  The Veteran had an antalgic gait and unsteady balance.  He was dependent on walking aides, including a cane, a brace, and a scooter.  On examination, anterior, posterior, and medial-lateral instability were all 1+.  The examiner noted that the Veteran was at high risk for falls and injury.

Based on this evidence, the Board finds that a staged rating is appropriate.  Prior to October 25, 2010, a rating higher than 10 percent is not warranted.  The objective testing during this period reflects either no instability, or only slight instability in one aspect (medial).  

From October 25, 2010, a 30 percent rating is appropriate.  The VA examination conducted on this date assessed the Veteran's condition as "severe."  Although such statements by medical personnel are not dispositive of the rating to be assigned under DC 5257, the Board nevertheless finds in probative in evaluating the overall level of disability present.  Moreover, while no instability was noted on examination, it is significant that the Veteran indicated that he utilized a brace.  The subsequent May 2013 VA examination found some instability present in three aspects (anterior, posterior, and medial-lateral), and the examiner indicated that the Veteran was at high risk for falls.  When viewed collectively, the evidence from this period is consistent with a 30 percent rating under DC 5257, which is the maximum schedular rating available for that code.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right foot pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes findings consistent with the assigned staged ratings.

Based upon the evidence in this case, the exact onset of the Veteran's increased symptoms/level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the higher 30 percent rating is October 25, 2010, the date of the VA examination.

B.  Range of Motion

The Veteran is currently assigned a 10 percent rating under DC 5261-5010 for right knee traumatic osteoarthritis.

DC 5010 only provides for a rating higher than the current 10 percent in cases where arthritis affects two or more major joints.  See 38 C.F.R. § 4.71a.  Such a rating is not applicable to this case, where only one major joint (the right knee) is at issue. 

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.

DC 5261 pertains to limitation of extension of the knee. This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a noncompensable rating.  Id.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, and must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (noting that past precedent has indicated that painful motion may be equivalent to limited motion only under the specific language and structure of the second clause of DC 5003, which allows a 10 percent rating for otherwise noncompensable limited motion of arthritic joints).

VA treatments records dated June 2009 reflect full range of motion in the right knee.

During a July 2009 VA examination, flexion was 80 degrees, with pain evidenced by groaning beginning at 40 degrees.  Following repetitive testing, flexion increased to 90 degrees, with groaning at 60 degrees.  Extension was 0 degrees and nonpainful.  The examiner stated that she could only speculate as to any additional limitation from flare-ups, which the Veteran reported occurred every night, and decreased overnight after taking medications and stretching in the morning.

The Veteran denied any knee pain in private records dated September 2009.

During the October 2010 VA examination, flexion was 88 degrees, limited to 84 degrees following repetitive testing.  There was only very mild pain at the end range of motion.  Extension was 0 degrees.  This examiner could also only speculate as to any additional limitation from flare-ups, which the Veteran reported occurred with weather changes. 

VA records dated March 2012 reflect full range of motion in all extremities, and additional records from August 2012 reflect normal range of motion as well.  

During a May 2013 VA examination, flexion was 90 degrees, including with repetitive testing.  There was pain throughout the range of motion.  Extension was 0, including with repetitive testing.  The examiner stated that limited motion was due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, and interference with sitting, standing, and weightbearing.

Based on this evidence, a rating higher than 10 percent for limitation of motion of the knee is not warranted.  First, the Board notes that while the Veteran is currently assigned a 10 percent rating under DC 5261 (limitation of extension), the evidence reflects full extension throughout the appeal period.  

There is documented limitation of flexion.  During the July 2009 VA examination, the Veteran had pain at 40 degrees of flexion.  Under DC 5260 (limitation of flexion), this is consistent with a 10 percent rating.  However, given that the Veteran is already in receipt of a 10 percent rating under DC 5261 despite not having a compensable level of limited extension, the assignment of a separate 10 percent rating under DC 5260 would be pyramiding.  See 38 C.F.R. § 4.14.

Moreover, while the Veteran experienced pain throughout the range of flexion during the May 2013 VA examination, there is no indication of any functional loss associated with this pain.  The examiner even specifically stated that repeat testing did not cause loss of motion, which indicates that pain did not affect the normal working movements of the body.

C.  Other Diagnostic Codes

As discussed above, the Board has considered ratings under Diagnostic Codes 5257, 5260, and 5261.  Several additional Diagnostic Codes which pertain to the knee and leg are not applicable to the Veteran's disability, including DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  That is, the evidence simply does not reflect findings or a history consistent with any of these conditions.  In particular, there are no diagnoses of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  There are no objective findings or subjective complaints of locking or effusion consistent with a rating under DC 5258.

Although the Veteran is rated by analogy under DC 5259 (symptomatic removal of semilunar cartilage), this code does not allow for a rating higher than 10 percent, and the assignment of such a rating in addition to the currently assigned ratings for instability and limitation of motion would be inappropriate pyramiding.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's pain, limitation of motion, and instability are expressly contemplated by the rating schedule.  Notably, he also reported numbness in the right knee.  However, his treatment records show that he was diagnosed with lower extremity peripheral neuropathy.  See April 2009 Private Treatment Records.  There is no indication that this condition is in any way related to his service-connected knee disabilities, and there is no indication that the Veteran's right knee disabilities result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to October 25, 2010, a rating higher than 10 percent for right knee, status post meniscectomy with instability, is denied.

From October 25, 2010, a 30 percent rating for right knee, status post meniscectomy with instability, is granted.

A rating higher than 10 percent for right knee traumatic osteoarthritis is denied.


REMAND

Additional action is required before the Board can address the Veteran's TDIU claim on the merits.

Generally, a TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, even with the increased rating granted above, the Veteran does not presently meet the schedular criteria for a TDIU.  However, a review of the file indicates that the Veteran has a pending claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  See October 2014 VA Form 21-526EZ.  While the AOJ has undertaken development of this claim, there is no indication that it has been adjudicated.  This claim, if granted, may increase the Veteran's overall schedular rating for the appeal period, and therefore it is intertwined with the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the claim for TDIU must be remanded.

There is also evidence in this case indicating that the Veteran's service-connected disabilities, particularly his knee, limit his ability to work.  The Veteran worked as an investigator with the police and district attorney's office for 27 years.  SSA records from April 2010 show the Veteran reported his job involved participating in briefings, reviewing cases, engaging in desk work, making arrests, conducting interrogations, transporting prisoners, carrying a weapon, interviewing witnesses, carrying computers and other office equipment, and engaging in physical confrontations with criminals.

The October 2010 VA examiner stated that the Veteran's right knee disabilities would prevent him from doing this job.  The May 2013 VA examiner stated that the Veteran's knee would prevent him from performing physical duties, including standing, bending, squatting, walking short or long distances.  His condition would not exclude sedentary employment in fields that do not require prolonged sitting, repetitive standing, walking, lifting, and other physical actions.

In light of the above, it is appropriate in this case to refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's pending claim for compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.

2.  Following completion of the above, if the Veteran still does not meet the schedular criteria for a TDIU, refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

3.  Then readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


